Citation Nr: 1524455	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis to include hallux valgus.  


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to September 1995 and from December 1998 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that granted service connection for bilateral plantar fasciitis to include hallux valgus and assigned a noncompensable rating for that disability.  The Veteran disagreed with that rating and, in a June 2010 rating decision, the RO increased the rating to 10 percent from the date following service separation.  This increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran perfected his appeal in July 2010.  The RO certified the appeal to the Board in March 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that his bilateral plantar fasciitis is more severe than contemplated by the current 10 percent rating.  Specifically, he asserted in his July 2010 substantive appeal that pain in his feet has been severe since service, and that he warrants a higher rating.  

The Board notes that the Veteran was most recently examined in November 2008, more than six years ago.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Given the Veteran's assertions in July 2010, as well as the six year plus gap since the last examination, updated examination is advisable in this instance.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim remanded herein.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder.

2.  Upon completion of the above development, afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected bilateral plantar fasciitis disability.  The VBMS/Virtual VA records should be made available to and reviewed by the examiner in conjunction with the examination. 

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




